DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is amended. Claims 2 and 7-9 are cancelled. Claims 10-16 are withdrawn due to an earlier restriction requirement. Claim 17 is new. 
Claims 1, 3-6, and 17 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-9 under USC 102 over Suchanek have been fully considered and are persuasive. Suchanek does not teach that the amount of Zn supported on the carrier is 0.5 to 2 wt% by mass with respect to 100% by mass of the carrier, and in fact teaches a much smaller amount of Zn. There is no motivation to adjust the amount of Zn in Suchanek. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “an amount of Zn…with respect to 100 % by mass of the porous carrier.” However, the previous recitation of “carrier” in the claim does not require that it is a “porous” carrier. Thus, the recitation of “the porous carrier” lacks antecedent basis, and it is unclear whether or not the carrier in claim 1 must be porous.
	For purposes of examination, the Examiner will consider that the carrier should be porous. However, appropriate amendment should be made to claim 1 to have proper antecedent basis.
With regard to claims 3-6 and 17, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cizeron et al. (US 2013/0023709).
With regard to claims 1 and 3, Cizeron teaches a catalyst comprising at least three doping elements, where the doping elements are selected to be Ce, Hf (instant claim 3), and Zn (claims 18 and 19). Cizeron also teaches that the amount of each doping element is 5 to 10 wt% of the total weight of the catalyst (paragraphs [0164]-[0166]) and that the amount of catalyst is 10 to 50 parts per 100 parts of a carrier which can be alumina (porous carrier), where the catalyst comprising the doping elements is supported on the carrier (paragraphs [0180] and [0183]). Thus, the amount of Zn supported on the carrier is 0.455 to 3.33 wt% per 100 wt% of the carrier (calculation shown below), which overlaps the range of 0.5 to 2 wt% of instant claim 1. While Cizeron does not teach the exact range of amount of Zn in the catalyst as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Also with regard to claim 1, the preamble phrase “for synthesizing a conjugated diene from a raw material comprising an alcohol” is considered to be intended use for the catalyst which does not result in a structure difference to the catalyst composition, and thus does not add patentable weight to the composition claim. See MPEP 2111.02(II).
Calculations for claim 1:
                
                    
                        
                            10
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            a
                            t
                            a
                            l
                            y
                            s
                            t
                        
                        
                            110
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            a
                            t
                            a
                            l
                            y
                            s
                            t
                            +
                            c
                            a
                            r
                            r
                            i
                            e
                            r
                        
                    
                    =
                    9.1
                     
                    w
                    t
                    %
                     
                    c
                    a
                    t
                    a
                    l
                    y
                    s
                    t
                     
                    p
                    e
                    r
                     
                    100
                     
                    w
                    t
                    %
                     
                    c
                    a
                    r
                    r
                    i
                    e
                    r
                
            
                
                    
                        
                            50
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            a
                            t
                            a
                            l
                            y
                            s
                            t
                        
                        
                            150
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            a
                            t
                            a
                            l
                            y
                            s
                            t
                            +
                            c
                            a
                            r
                            r
                            i
                            e
                            r
                        
                    
                    =
                    33.3
                     
                    w
                    t
                    %
                     
                    c
                    a
                    t
                    a
                    l
                    y
                    s
                    t
                     
                    p
                    e
                    r
                     
                    100
                     
                    w
                    t
                    %
                     
                    c
                    a
                    r
                    r
                    i
                    e
                    r
                
            
                
                    5
                     
                    w
                    t
                    %
                     
                    Z
                    n
                     
                    p
                    e
                    r
                     
                    9.1
                     
                    w
                    t
                    %
                     
                    c
                    a
                    t
                    a
                    l
                    y
                    s
                    t
                    =
                    0.455
                     
                    w
                    t
                    %
                     
                    Z
                    n
                     
                    p
                    e
                    r
                     
                    100
                     
                    w
                    t
                    %
                     
                    c
                    a
                    r
                    r
                    i
                    e
                    r
                
            
                
                    10
                     
                    w
                    t
                    %
                     
                    Z
                    n
                     
                    p
                    e
                    r
                     
                    33.3
                     
                    w
                    t
                    %
                     
                    c
                    a
                    t
                    a
                    l
                    y
                    s
                    t
                    =
                    3.33
                     
                    w
                    t
                    %
                     
                    Z
                    n
                     
                    p
                    e
                    r
                     
                    100
                     
                    w
                    t
                    %
                     
                    c
                    a
                    r
                    r
                    i
                    e
                    r
                
            
With regard to claims 4-6, the claims do not further limit the catalyst composition, as they are directed to further limiting the intended use in the preamble, and thus the limitations of claims 4-6 do not hold any patentable weight.
With regard to claim 17, Cizeron teaches that each doping element can be 7 wt% of the total weight percent of the catalyst (paragraphs [0164]-[0166]) and that the amount of catalyst is 10 to 50 parts per 100 parts of a carrier (paragraph [0183]). When the elements include Ce and Hf as above, this is equivalent to 0.637-2.33 wt% Ce and 0.637-2.33 wt% Hf per 100 wt% carrier (see calculations above, replace 5 wt% and 10 wt% Zn with 7 wt% Ce or 7 wt% Hf). These are within the ranges of 0.5 to 10 wt% Hf and 0.5 to 20 wt% Ce of instant claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772